Citation Nr: 0413665	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  96-49017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increase in a 10 percent rating for right 
knee arthritis.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







INTRODUCTION

The veteran had active service from January 1943 to November 
1945.

This case came to the Board of Veterans' Appeals (Board) from 
a June 1996 RO decision which denied an increased 
(compensable) rating for a right knee scar.  A May 1998 Board 
decision denied the claim.  The veteran then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
January 2000 decision, the Court held that the veteran was 
already service connected for "residuals of a right knee 
injury" (not just a right knee scar), and that development 
and adjudication were required on the issue of entitlement to 
an increased (compensable) rating for residuals of a right 
knee injury; the Court thus vacated and remanded the Board 
decision.  In August 2000, the Board remanded to the RO the 
issue of entitlement to an increased rating for residuals of 
a right knee injury.  In June 2002, the RO granted a 10 
percent rating for right knee arthritis, and it continued the 
noncompensable rating for a right knee scar.

In an April 2003 decision, the Board denied an increase in a 
10 percent rating for right knee arthritis, and denied an 
increased (compensable) rating for a right knee scar.  The 
veteran then appealed to the Court.  In a November 2003 joint 
motion, the parties (the veteran and the VA Secretary) 
requested the Court to vacate and remand the Board decision 
as to the issue of entitlement to an increase in a 10 percent 
rating for right knee arthritis, and to dismiss the other 
issue of entitlement to an increased (compensable) rating for 
a right knee scar; a November 2003 Court order granted the 
joint motion.  Thus the only issue now before the Board is 
entitlement to an increase in a 10 percent rating for right 
knee arthritis.


REMAND

According to the November 2003 joint motion and Court order, 
the Board must further address compliance with legal 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) concerning the VA's duty to notify the claimant as to 
evidence and information necessary to substantiate his claim 
for a rating higher than 10 percent for right knee arthritis.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Charles v. Principi, 16 Vet.App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
itself may not provide such notice to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  The RO should provide additional 
written notice to the veteran on this matter.

The November 2003 joint motion and Court order also found 
that the Board, when determining the rating for right knee 
arthritis, did not adequately address the effects of pain.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet.App. 202 (1996).  The Board notes that due to the passage 
of time in the appellate process, more than two years have 
now passed since the last VA examination.  Given these 
circumstances, a current VA examination of right knee 
arthritis, addressing the effects of pain, is warranted.  Any 
updated treatment records should also be secured.

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claim for an increase in 
a 10 percent rating for right knee 
arthritis, including notice as to what 
portion he is to provide and what portion 
the VA is to provide.   

2.  The RO should ask the veteran to 
identify any more medical records of 
treatment during and since 2001, not 
already in the claims folder, concerning 
right knee problems.  The RO should then 
obtain copies of the medical records.

3.  The RO should then have the veteran 
undergo a VA examination to determine the 
severity of right knee arthritis.  The 
claims folder should be provided to and 
reviewed by the doctor.  All findings 
necessary to rate the right knee 
disability should be reported in detail, 
such as objective signs of pain, range of 
motion in degrees, and the degree of any 
instability.  The doctor should discuss 
the effects of pain on range of motion and 
other functioning of the right knee.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for a rating higher than 10 percent for 
right knee arthritis.  If the claim is 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


